PER CURIAM
This case is before us on remand from the Supreme Court for reconsideration in light of its decision in State v. Fleetwood, 331 Or 511, 16 P3d 503 (2000). We have concluded in the case of a codefendant of this defendant that the error in erroneously admitting audio recordings was not harmless. State v. McCain, 175 Or App 274, 28 P3d 641 (2001). For the same reasons that we concluded that the error was not harmless as to the codefendant, we conclude that the error was not harmless as to defendant.
Reversed and remanded.